Case 1:18-cv-01415-GLS-TWD Document 8-3 Filed 01/25/19 Page 1 of 2




                                                          EXHIBIT B
                     Case 1:18-cv-01415-GLS-TWD Document 8-3 Filed 01/25/19 Page 2 of 2
                                                   INSECT REPELLENT RATINGS
d Recommended                                                                                                           Excellent                              Very Good                  Good       Fair              Poor


        Brand                          Price       Ratings and Test results




                                                                                                                        Effectiveness Aedes


                                                                                                                                              Effectiveness Culex
                                                                                                                         Mosquitoes (hrs.)


                                                                                                                                               Mosquitoes (hrs.)


                                                                                                                                                                    Deer Ticks (hrs.)




                                                                                                                                                                                                                     Resists damage
                                                                                                                                                                                                  Cost per oz. ($)
                                                                                                                                                                     Effectiveness
                                                    Overall score




                                                                                                                                                                                                                       to materials
                                                                                         ingredients
                                                                                            Active




                                                                                                                                                                                          Type
        Sawyer Fisherman's                                                                                                                                                              Pump
 d
        Formula Picaridin
                                        $8.25       96                               Picaridin 20%                          8.0                   8.0                  8.5
                                                                                                                                                                                        spray
                                                                                                                                                                                                  2.06                  C
        Repel Lemon                                                          Oil of lemon eucalyptus 30%                                                                                Pump
 d
        Eucalyptus
                                        $7.00       87                 [Approximately 65% p-menthane-3,8-diol]
                                                                                                                            7.0                   8.0                  7.3
                                                                                                                                                                                        spray
                                                                                                                                                                                                  1.75                  Z
        Repel Scented                                                                                                                                                                   Aerosol
 d
        Family
                                        $7.50       82                                 Deet 15%                             5.0                   8.0                  8.5
                                                                                                                                                                                         spray
                                                                                                                                                                                                  1.15                  C
                                                                                                                                                                                        Aerosol
 d      Natrapel 8 Hour                 $8.00       81                               Picaridin 20%                          7.8                   8.0                  6.0
                                                                                                                                                                                         spray
                                                                                                                                                                                                  1.33                  C
                                                                                                                                                                                        Aerosol
 d      Off! Deepwoods Vlll             $7.00       74                                 Deet 25%                             8.0                   8.0                  4.9
                                                                                                                                                                                         spray
                                                                                                                                                                                                  1.75                  C
                                                                      3-[N-butyl-acetyl]-amino propionic acid ethyl                                                                     Aerosol
        Coleman SkinSmart               $8.00       69                             ester IR3535 20%
                                                                                                                            3.1                   6.0                  8.2
                                                                                                                                                                                         spray
                                                                                                                                                                                                  1.33                  C
                                                                                                                                                                                        Pump
        Cutter Skinsations              $4.50       33                                  Deet 7%                             1.3                   2.9                  6.0
                                                                                                                                                                                        spray
                                                                                                                                                                                                  0.75                  C
                                                                      Geraniol 5%, soybean oil 2%, sodium lauryl                                                                        Pump
        Cutter Natural                  $5.50       29                  sulfate 0.4%, potassium sorbate 0.1%.
                                                                                                                            0.9                   0.6                  7.9
                                                                                                                                                                                        spray
                                                                                                                                                                                                  0.92                  X
                                                                      Castor oil 10%, rosemary oil 3.77%, lemon-
                                                                     grass oil 2.83%, cedar oil 0.94%, peppermint                                                                       Pump
        Burt's Bees Herbal              $8.00       28              oil 0.76%, citronella oil 0.57%, clove oil 0.38%,
                                                                                                                            1.0                   1.3                  6.2
                                                                                                                                                                                        spray
                                                                                                                                                                                                  2.00                  Z
                                                                                   geranium oil 0.19%

                                                                    Soybean oil 95.89%, citronella oil 2%, rosemary                                                                     Pump
        babyganics Natural              $9.00       25              oil 1.50%, lemongrass oil 0.50%, peppermint oil
                                                                              0.10%, geranium oil 0.01%
                                                                                                                            0.5                   1.0                  6.8
                                                                                                                                                                                        spray
                                                                                                                                                                                                  1.50                  Z
        Bull Frog Mosquito                                             3-[N-butyl-N-acetyl]-amino propionic acid                                                                        Aerosol
        Coast
                                        $8.00       25                          ethyl ester IR3535 20%
                                                                                                                            0.8                   3.5                  4.7
                                                                                                                                                                                         spray
                                                                                                                                                                                                  1.33                  C
                                                                       Oil of soybean 11.5%, oil of citronella 10%,
        All Terrain kids                                                                                                                                                                Pump
        Herbal Armor
                                        $9.00       23               oil of peppermint 2%, oil of cedar 1.50%, oil of
                                                                          lemongrass 1%, oil of geranium 0.05%.
                                                                                                                            0.6                   1.1                  6.6
                                                                                                                                                                                        spray
                                                                                                                                                                                                  2.25                  C
                                                                        Pure essential oils of cymbopogon nardus
        California Baby                                                                                                                                                                 Pump
        Natural Bug Blend
                                       $15.50       22                 (citronella) 5%, cymbopogon schoenanthus
                                                                    (lemongrass) 0.5%, cedrus atlantica (cedar) 0.5%.
                                                                                                                            0.5                   0.5                  6.7
                                                                                                                                                                                        spray
                                                                                                                                                                                                  2.38                  Z
        Off! FamilyCare ll                                                                                                                                                              Pump
        Clean Feel
                                        $6.00       18                                Picaridin 5%                          0.5                   0.9                  5.2
                                                                                                                                                                                        spray
                                                                                                                                                                                                  1.00                  X
                                                                     Geraniol 1%, rosemary oil 0.5%, cinnamon oil                                                                       Pump
        EcoSmart Organic*               $7.00         7                       0.5%, lemongrass oil 0.5%,
                                                                                                                            0.5                   0.5                  1.3
                                                                                                                                                                                        spray
                                                                                                                                                                                                  1.17                  Z
*Does not contain certified organic ingredients.


GUIDE TO THE RATINGS: Price: An approximate retail price. Overall score: Based on mosquito and tick repelling effectiveness. The displayed score is out of a total of 100
points. Active ingredients: The active ingredients listed on the product’s label. Effectiveness Aedes Mosquitoes (hrs.): The number of hours that the product lasted before
Aedes mosquitoes began to bite. Effectiveness Culex Mosquitoes (hrs.): The number of hours that the product lasted before Culex mosquitoes began to bite. Effective-
ness deer ticks (hrs.): The number of hours that the product lasted before deer tick nymphs crossed onto a treated forearm. Type: Either pump or aerosol spray. Cost per
oz. ($): Approximate retail price divided by product contents in ounces. Resists damage to materials: We test repellents on a few common materials. Those scoring higher
are less likely to cause damage. If you are concerned about damage, test first on an inconspicuous spot.

                                                                                                                                                                © 2016 Consumer Reports. All rights reserved
